Order unanimously modified by denying the motion to strike out the second affirmative defense contained in the answer of the appellant Bernice Hackman, and the petition, in so far as it seeks discovery of the property of Edbro Realty Co., Inc., dismissed. Order, in so far as it provides for examination of appellants, unanimously modified so as to exclude therefrom those matters affecting the rights of Edbro Realty Co„ Inc,, against appeEants, and further modified so as to exclude *710therefrom any discovery and inspection of books, papers and records of appellants; and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellants. (See Matter of Browning, 258 App. Div. 621.) Settle order on notice. Present — Martin, P. J., "Untermyer, Dore, Cohn and Callahan, JJ. [172 Misc. 1088.]